                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

DADRAIN BANKS                                                          PLAINTIFF

V.                       CASE NO. 4:19-CV-291-BD

PULASKI COUNTY SHERIFF DEPT., et al.                                DEFENDANTS


                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 31st day of January, 2020.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
